DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,032,590. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 are anticipated by the conflicting patented claims 1-20 as shown in the table below.  The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims are narrower in scope and falls within the scope of the examined claim.  Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus.  Therefore, a patent to the examined claim genus would improperly extend the right to exclude .

Instant App 17/239,840
U.S. Patent 11,032,590
Claim 1
Claim 1
Claim 2
Part of claim 1
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 12
Claim 10
Claim 13
Part of claim 10
Claim 14
Claim 2
Claim 15
Claim 12
Claim 16
Claim 13
Claim 17
Claim 14
Claim 18
Claim 16
Claim 19
Part of claim 16, 20
Claim 20
Claim 17


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by the device” prior to responsive to determining a first motion-to-update latency associated with video content exceeds a threshold.

Claims 1, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a) Regarding claims 1, 12 and 20, it is unclear how the video content is being transmitted to the edge server.  Is it another server or device etc. that is transmitting the video content to the edge server?

b) Regarding claims 1, 12 and 20, Examiner is unclear as to what “cumulative probability distribution function is.  There is not support for this limitation in the specification.  Examiner will interpret this limitation as best understood.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U.S. Pub. No. 2018/0359189) in view of Dvir et al. (U.S. Pub. No. 2020/0322696).

Regarding claims 1 and 12, Ye et al. discloses a device (computer, 1200), comprising: 
a processing system including a processor (see fig. 12 (processor, 1202)); and 

responsive to determining a first motion-to-update latency associated with video content exceeds a threshold (see paragraphs 0045-0046, fig. 3; virtual reality (VR) content areas comprise an field of view (FOV) area represented by areas 306 (e.g., the area about the user's line of sight) as well vertically adjacent areas 304 and 308, at horizontally adjacent areas 314 and 316.  Paragraph 0046; FOV area 306 is transmitted with a first QoS, each area adjacent to the FOV area 306 (namely areas 314, 316, 304 and 308 may be transmitted with the first QoS or a second QoS that is lower than the first QoS):
identifying a second motion-to-update latency from a plurality of motion-to-update latencies that is below the threshold (see paragraphs 0045-0046 and fig. 3; Each of the invisible areas (namely areas 312 and 318, 310 and 302) may be transmitted with a third QoS which is lower than the first Qos and may be lower than the second QoS);
identifying an edge server associated with the second motion-to-update latency (see paragraph 0033-0035; PGW 106 included in network 104 considered as the edge server is associated with first QoS, second QoE, third QoE transmission priority (considered as invisible areas)); and 
transmitting a portion of the video content to the edge server to mitigate the first motion-to-update latency according to the second motion-to-update latency (see paragraphs 0037-0039; VR content server 112 transmits different QoS transmission 
However, Ye et al. is silent as to wherein the portion of the video content comprises a margin area surrounding a viewport area that covers a plurality of head movements of a user over a time period, wherein the margin area is determined by a coverage rate for the portion of the video content, a cumulative probability distribution function of the coverage rate and the second motion- to-update latency, wherein the coverage rate is based on covering the plurality of head movements over the time period, wherein the edge server provides the portion of the video content to a communication device associated with the user. 
Dvir et al. discloses wherein the portion of the video content comprises a margin area surrounding a viewport area that covers a plurality of head movements of a user over a time period, wherein the margin area is determined by a coverage rate for the portion of the video content, a cumulative probability distribution function of the coverage rate and the second motion- to-update latency, wherein the coverage rate is based on covering the plurality of head movements over the time period, wherein the edge server provides the portion of the video content to a communication device associated with the user (see paragraphs 0077-0079, 0102-0103, fig. 2 (220), fig. 7; the client device may construct the FOV frames locally using the EFOV frames.  Therefore, in case of FOV change of the user, the client device may adjust the FOV frame using the extra presentation data available in the EFOV frames to adapt to the new FOV without intervention of the server.  The margin area is considered as the Extended field of view (EFOV, 204R, 204L) - the extra area including the cropped portion of the FOV 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Ye et al. to include wherein the portion of the video content comprises a margin area surrounding a viewport area that covers a plurality of head movements of a user over a time period, wherein the margin area is determined by a coverage rate for the portion of the video content, a cumulative probability distribution function of the coverage rate and the second motion- to-update latency, wherein the coverage rate is based on covering the plurality of head movements over the time period, wherein the edge server provides the portion of the video content to a communication device associated with the user as taught by Dvir et al. for the advantage of by deploying the server at the edge of the network the QoS may be significantly improved thus reducing the latency, for example, the RTT between the server and the client device thus significantly improving the MTP and hence the QoE.

Regarding claim 20, Ye et al. discloses a method, comprising: 
responsive to determining, by a processing system including a processor, a first motion-to-update latency associated with video content exceeds a threshold (see paragraphs 0045-0046, fig. 3; virtual reality (VR) content areas comprise an field of view (FOV) area represented by areas 306 (e.g., the area about the user's line of sight) as well vertically adjacent areas 304 and 308, at horizontally adjacent areas 314 and 316.  Paragraph 0046; FOV area 306 is transmitted with a first QoS, each area adjacent to 
identifying, by the processing system, a second motion-to-update latency from a plurality of motion-to-update latencies that is below the threshold (see paragraphs 0045-0046 and fig. 3; Each of the invisible areas (namely areas 312 and 318, 310 and 302) may be transmitted with a third QoS which is lower than the first Qos and may be lower than the second QoS); 
identifying, by the processing system, an edge server associated with the second motion-to-update latency (see paragraph 0033-0035; PGW 106 included in network 104 considered as the edge server is associated with first QoS, second QoE, third QoE transmission priority (considered as invisible areas)); 
transmitting, by the processing system, a portion of the video content to the edge server to mitigate the first motion-to-update latency according to the second motion-to-update latency (see paragraphs 0037-0039; VR content server 112 transmits different QoS transmission priorities corresponding to VR content packets from different view regions of a single scene to terminal device 102 via network 104).
However, Ye et al. is silent as to wherein the portion of the video content comprises a margin area surrounding a viewport area that covers a plurality of head movements of a user over a time period, wherein the margin area is determined by a coverage rate for the portion of the video content, a cumulative probability distribution function of the coverage rate and the second motion- to-update latency, wherein the coverage rate is based on covering the plurality of head movements over the time 
Dvir et al. discloses selecting, by the processing system, a streaming protocol from a plurality of streaming protocols for use by the edge server resulting in a selected streaming protocol (see paragraph 0035, 0072, 0079, 0176; the server may transmit the EFOV frames to the client device using one or more real time media transfer protocols over one or more ultra-low latency encoder-decoder channels to achieve extremely low latency on the network); and 
wherein the portion of the video content comprises a margin area surrounding a viewport area that covers a plurality of head movements of a user over a time period, wherein the margin area is determined by a coverage rate for the portion of the video content, a cumulative probability distribution function of the coverage rate and the second motion-to-update latency, wherein the coverage rate is based on covering the plurality of head movements over the time period, wherein the edge server provides the portion of the video content to a communication device associated with the user utilizing the selected streaming protocol (see paragraphs 0077-0079, 0102-0103, fig. 2 (220), fig. 7; the client device may construct the FOV frames locally using the EFOV frames.  Therefore, in case of FOV change of the user, the client device may adjust the FOV frame using the extra presentation data available in the EFOV frames to adapt to the new FOV without intervention of the server.  The margin area is considered as the Extended field of view (EFOV, 204R, 204L) - the extra area including the cropped portion of the FOV transmitted from the edge server and displayed on the user device. Viewport area is considered as field of view (FOV, 214R, 214L)).  Paragraphs 0072, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Ye et al. to include wherein the portion of the video content comprises a margin area surrounding a viewport area that covers a plurality of head movements of a user over a time period, wherein the margin area is determined by a coverage rate for the portion of the video content, a cumulative probability distribution function of the coverage rate and the second motion- to-update latency, wherein the coverage rate is based on covering the plurality of head movements over the time period, wherein the edge server provides the portion of the video content to a communication device associated with the user utilizing the selected streaming protocol as taught by Dvir et al. for the advantage of by deploying the server at the edge of the network the QoS may be significantly improved thus reducing the latency, for example, the RTT between the server and the client device thus significantly improving the MTP and hence the QoE.

Regarding claims 2 and 13, Ye et al. and Dvir et al. discloses everything claimed as applied above (see claims 1 and 12).  Ye at al. discloses wherein the video content comprises panoramic video content (see paragraphs 0021, 0047, 0052-0053; panoramic video of 360 degree video scene).  

claims 3 and 14, Ye et al. and Dvir et al. discloses everything claimed as applied above (see claims 1 and 12).  Ye at al. discloses wherein the operations comprise mitigating jitter, packet loss, and frame drops associated with the video content (see paragraphs 0035, 0056, 0058).  

Regarding claims 4 and 15, Ye et al. and Dvir et al. discloses everything claimed as applied above (see claims 1 and 12).  Ye at al. discloses wherein each of the plurality of motion-to-update latencies is determined according to a first time between detecting user motion of a virtual reality headset and display local rendering, a second time between sending a request from the communication device for a content update and receiving the content update, a third time for processing the content update, a fourth time between sending the content update and receiving the content update at the communication device, a fifth time for processing and display the content update by the communication device, or any combination thereof (see paragraphs 0005, 0034-0037, 0045-0046).

Regarding claims 5 and 16, Ye et al. and Dvir et al. discloses everything claimed as applied above (see claims 4 and 15).  Ye at al. discloses wherein the operations comprise identifying a portion of the content update (see paragraphs 0045-0046 and fig. 3).  

Regarding claims 6 and 17, Ye et al. and Dvir et al. discloses everything claimed as applied above (see claims 5 and 15).  Dvir et al. discloses wherein the edge server 

Regarding claims 7 and 18, Ye et al. and Dvir et al. discloses everything claimed as applied above (see claims 1 and 12).  Dvir et al. discloses wherein the operations further comprise selecting a streaming protocol from a plurality of streaming protocols for use by the edge server resulting in a selected streaming protocol (see paragraph 0035, 0072, 0079, 0176).  

Regarding claims 8 and 19, Ye et al. and Dvir et al. discloses everything claimed as applied above (see claims 7 and 18).  Dvir et al. discloses wherein the streaming protocol being selected results in the edge server having the second motion-to-update latency (see paragraphs 0035, 0072).  

Regarding claim 9, Ye et al. and Dvir et al. discloses everything claimed as applied above (see claim 8).  Dvir et al. discloses wherein the edge server provides the portion of the video content to the communication device using the selected streaming protocol (see paragraph 0072).

Regarding claim 10, Ye et al. and Dvir et al. discloses everything claimed as applied above (see claim 1).  Dvir et al. discloses wherein the edge server crops the portion of the video content prior to providing the portion of the video content to the communication device (see paragraph 0093).  

Regarding claim 11, Ye et al. and Dvir et al. discloses everything claimed as applied above (see claim 10).  Dvir et al. discloses wherein the edge server crops the portion of the video content based on the margin area (see fig. 2).  

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye et al. (U.S. Pub. No. 2018/0270531) discloses virtual reality (VR) video distribution using edge resources of a communication network – see abstract.
He (U.S. Pub. No. 2020/0037029) discloses requesting a set of DASH video segments that are associated with various viewports and qualities and viewport quality of region-wise quality ranking – see abstract and figs. 12 and 13.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                             September 20, 2021.